DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 - 6 are pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 02/02/2022 has been considered.
Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 6 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5, 21 and 25 (Patent No. 11,244,213 B2, cited again in the PTO-892 for Double Patenting).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the parent claim 1, 21 and 25 are to be found in instant claims (as the parent claim 1, 21 and 25 fully encompasses the instant claims 1, 3 and 5).
No difference between the instant application claim 1 and the patent claim 1 is found.  However, the invention of instant claim 1 is in effect a “species” of the “generic” invention of the parent application claim 1.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claim 1 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 1 the instant claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 17/591, 224
Patent No. 11,244,213 B2
Claim 1
A non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device, the support program being corresponding to a printer connected to the information processing device, in a case where a print instruction that is output from an application program installed in the information processing device and that causes the printer to execute printing of an image is sent to a general-purpose print program installed in advance in an operating system of the information processing device to cause the printer to execute duplex printing in a job based on the print instruction, the support program causing the computer to execute: receiving first data from the general-purpose print program, and rotation processing of executing, for the received first data, image processing of rotating the image of a page required to be rotated by 180°, the first data being one of intermediate print data of the image having a plurality of pages relating to the job and rasterized print data rasterized by the general-purpose print program based on the intermediate print data; receiving second data from the general-purpose print program, and rearrangement processing of rearranging a processing order of the second data from a page order to a print order according to a sheet conveying aspect of the printer, the second data being the other of the intermediate print data and the rasterized print data; and output processing of outputting processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.
Claim 1
A non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device, the support program being corresponding to a printer connected to the information processing device, in a case where a print instruction that is output from an application program installed in the information processing device and that causes the printer to execute printing of an image is sent to a general-purpose print program installed in advance in an operating system of the information processing device to cause the printer to execute duplex printing in a job based on the print instruction, the support program causing the computer to execute: receiving first data from the general-purpose print program, and rotation processing of executing, for the received first data, image processing of rotating the image of a page required to be rotated by 180°, the first data being one of intermediate print data of the image having a plurality of pages relating to the job and rasterized print data rasterized by the general-purpose print program based on the intermediate print data; receiving second data from the general-purpose print program, and rearrangement processing of rearranging a processing order of the second data from a page order to a print order according to a sheet conveying aspect of the printer, the second data being the other of the intermediate print data and the rasterized print data; and output processing of outputting processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.
Claim 2
The non-transitory computer readable storage medium according to claim 1, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset in the job based on the print instruction, the support program causes the computer to execute addition processing of adding a shift command to shift the image with respect to the rasterized print data, and to execute causing the printer to print the image shifted according to the shift command in a case where the printer receives the rasterized print data to which the shift command is added.  

Claim 5
The non-transitory computer readable storage medium according to claim 1, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset in the job based on the print instruction, the support program causes the computer to execute addition processing of adding a shift command to shift the image with respect to the rasterized print data, and to execute causing the printer to print the image shifted according to the shift command in a case where the printer receives the rasterized print data rasterized by the general-purpose print program to which the shift command is added.
Claim 3 
An information processing device comprising a computer, wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input are installed in the information processing device, and wherein, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the computer, when instructed by the support program, executes: acquisition processing of acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program; rotation processing of executing, for the intermediate print data or rasterized print data rasterized based on the intermediate print data, processing for rotating the image of a page required to be rotated by 180°; rearrangement processing of executing, for the intermediate print data or rasterized print data rasterized based on the intermediate print data, processing for rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and output processing of outputting the processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.  
Claim 21
An information processing device comprising a computer, wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, wherein a support program corresponding to a printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input are installed in the information processing device, and wherein, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the computer, when instructed by the support program, executes: acquisition processing of acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program; rasterization processing of rasterizing the intermediate print data acquired in the acquisition processing to acquire rasterized print data; rotation processing of executing, for the intermediate print data or the rasterized print data, image processing of rotating the image of a page required to be rotated by 180°; rearrangement processing, for the intermediate print data or the rasterized print data, of rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and output processing of outputting the processed rasterized print data relating to the job after the rotation processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.
Claim 4
The information processing device according to claim 3, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset in the job based on the print instruction, the support program causes the computer to execute addition processing of adding a shift command to shift the image with respect to the rasterized print data, and to execute causing the printer to print the image shifted according to the shift command in a case where the printer receives the rasterized print data to which the shift command is added.  




(No dependent claim is below independent claim 21, but would be similar to the parent claim 5 if written as apparatus claim).
Claim 5
A printing method of causing a printer to execute printing based on print data generated in an information process device, the printer being connected to the information processing device, an operating system of the information processing device having a general-purpose print program installed in advance in the operation system, a support program corresponding to the printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input being installed in the information processing device, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the printing method, which is executed by the support program, comprising: acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program; executing, for the intermediate print data or rasterized print data rasterized based on the intermediate print data, processing for rotating the image of a page required to be rotated by 180°; executing, for the intermediate print data or rasterized print data rasterized based on the intermediate print data, processing for rearranging a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and outputting processed rasterized print data relating to the job after the image processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.  
Claim 25 
A printing method of causing a printer to execute printing based on print data generated in an information process device, the printer being connected to the information processing device, an operating system of the information processing device having a general-purpose print program installed in advance in the operation system, a support program corresponding to the printer connected to the information processing device and an application program to which a print instruction that causes the printer to print an image via the general-purpose print program is capable of being input being installed in the information processing device, in a case where the print instruction is output from the application program to cause the printer to execute duplex printing in a job based on the print instruction, the printing method, which is executed by the support program, comprising: acquiring intermediate print data of the image having a plurality of pages relating to the job from the general-purpose print program; rasterizing the acquired intermediate print data to acquire rasterized print data; executing, for the intermediate print data or the rasterized print data, image processing of rotating the image of a page required to be rotated by 180°; 
rearranging, for the intermediate print data or the rasterized print data, a processing order from a page order to a print order according to a sheet conveying aspect of the printer; and
outputting processed rasterized print data relating to the job after the image processing and the rearrangement processing such that the processed rasterized print data is transmitted from the information processing device to the printer as a transmission destination.
Claim 6 
The printing method according to claim 5, wherein, in a case where the printer is caused to execute duplex printing accompanied by an offset in the job based on the print instruction, the printing method which is executed by the support program, comprising: executing addition processing of adding a shift command to shift the image with respect to the rasterized print data; and executing causing the printer to print the image shifted according to the shift command in a case where the printer receives the rasterized print data to which the shift command is added.




(No dependent claim is below independent claim 25, but would be similar to the parent claim 5 if written as method claim).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674